ORDER
This matter having been duly presented to the Court on the petition of the Office of Attorney Ethics pursuant to Rule 1:20-3(g)(4), seeking the immediate temporary suspension of LUCIO A. PETROCELLI of FORT LEE, who was admitted to the bar of this State in 1987, for failure to cooperate in an ethics investigation as required by Rule l:20-3(g)(4), and good cause appearing;
It is ORDERED that LUCIO A. PETROCELLI is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by LUCIO A. PETRO-CELLI pursuant to Rule 1:21-6 shall be restrained from disbursement expect on application to this Court for good cause shown, pending the further Order of this Court; and it is further
ORDERED that LUCIO A. PETROCELLI be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.